DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 10 is objected to because of the following informalities:  
In claim 10, the recitation “forming a spacer adjacent to the MTJ” should be read as – forming a liner adjacent to the MTJ --.  (Emphasis added)
                     
    PNG
    media_image1.png
    471
    349
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    958
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0020249) in view of Chuang et al. (US 2020/0075669, having domestic priority date of 8/29/18).
In re claim 1, Ko et al. teach a method for fabricating semiconductor device, comprising:
forming a magnetic tunneling junction (MTJ) 148 ([0057]) on a substrate 100 (Fig. 5);
forming a first inter-metal dielectric (IMD) layer 154a (e.g. silicon oxide, [0064]) around the MTJ 148 (Fig. 9); 
forming an etch stop layer 156 ([0068], [0070], such as silicon nitride, silicon oxynitride or aluminum oxide) on the first IMD layer 154a (Fig. 10); 
forming a second IMD layer 158 on the etch stop layer 156 (Fig. 11); 
performing a first etching process to form a contact hole 160 or 160a in the second IMD layer 158 for exposing the etch stop layer 156 (Fig. 12);
performing a third etching process to remove the etch stop layer 156 and the first IMD layer 154a for exposing the MTJ 148 (Figs. 13 and 14); and
forming a metal interconnection 162 (i.e. a bit line made of metal, [0123]) in the contact hole 160 (Fig. 15).

    PNG
    media_image3.png
    302
    445
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    331
    445
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    318
    448
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    336
    460
    media_image6.png
    Greyscale


Ko et al. are silent as to forming a patterned hard mask on the second IMD layer 158; and performing a second etching process to remove the patterned hard mask.  However, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the patterned hard mask is required to selectively etch a portion of the second IMD layer 158 in order to form the contact hole 160 or 160a in the second IMD layer 158 (compare Fig. 11 and Fig. 14), which can be evidenced by Chuang et al..   
In this regard, Chuang et al., in an analogous art, teach forming an IMD layer 602, etch stop layer 603 and dielectric layer 605 over the MTJ 256/258/254 (Fig. 8A); forming the patterned hard mask 607 ([0038]) over the IMD layer 602 and the dielectric layer 605 (Fig. 8A); forming the contact hole 901’ in the IMD layer 602 and the dielectric layer 605 (Fig. 9); forming the metal interconnection 242 in the contact hole 901’ (Fig. 11) and performing an etching process to remove the patterned hard mask 607 (compare Fig. 11 and Fig. 12).  

    PNG
    media_image7.png
    356
    665
    media_image7.png
    Greyscale


Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, prior to forming the contact hole of 160 or 160a of Ko et al, to form the patterned hard mask on the IMD layer, as taught by Chuang et al.,. and then performing another etching process to remove the patterned hard mask after forming the metal interconnection in the contact hole.   The motivation for doing so is to provide the effective means (i.e. the patterned hard mask) for successfully forming the contact hole in the dielectric layer/IMD layer.  In addition, the patterned hard mask is then removed after the metal interconnection being formed in the contact hole.  

	In re claim 3, Kim reference would remedy the deficiency of Ko, because Kim et al. teach that the patterned hard mask 607 comprises titanium nitride ([0038]).

In re claim 10, Ko et al. teach forming a spacer or liner 152 adjacent to the MTJ 148 (Fig. 6) before forming the first IMD layer 154a (Fig. 9).

    PNG
    media_image8.png
    371
    514
    media_image8.png
    Greyscale

6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in view of Chuang et al. as applied to claims 1 and 3 above, and further in view of Liu et al. (US 2017/0107460).
In re claim 4, Ko et al. in view of Chuang et al. teach that the pattern hard mask is made of TiN, but do not teach performing a wet clean process to remove the patterned hard mask; and performing a treatment process to remove byproducts after the wet clean process.  
Liu et al., however, in an analogous art, teach utilizing TiN as the hard mask and removing the TiN hard mask with a wet cleaning ([0015]) followed by a treatment process to remove byproducts (i.e. residue) after the wet clean process ([0017], [0075]).
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to performing wet cleaning and byproduct removing treatment, as taught by Liu et al., in removing the patterned hard 

In re claim 5, Liu teachings would remedy the deficiencies of Ko et al. in view of Chuang et al., because Liu et al. teach using hydrogen peroxide to remove the hard mask (i.e. using hydrogen peroxide to remove TiN hard mask, abstract, [0014], [0018], [0026]).

In re claim 6, the selection of the gas for removing the byproducts is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).  In this regard, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to choose a proper gas for effectively removing the byproducts, because the gas selection is dependent from what substance of the byproducts are, which is obvious to the ordinary skill in the art.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in view of Chuang et al., as applied to claim 1 above, and further in view of Yang et al. (US 10,388,862).
In re claim 7, Ko et al. in view of Chuang et al. teach the third etching process for removing the etch stop layer 156 and the first IMD layer 154a (See Ko in Figs. 13 
Ko et al. in view of Chuang et al., do not teach using carbon tetrafluoride (CF4) for etching silicon nitride, silicon oxynitride or aluminum oxide (i.e. the etch stop) and the silicon oxide (i.e. the first IMD layer).  
However, using carbon tetrafluoride (CF4) as the etchant to remove the foregoing dielectric material is well-known technique in the art, as evidenced by Yang et al. (col. 5, lines 33-43).
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use carbon tetrafluoride (CF4) as the etchant, as taught by Yang et al., for removing the etch stop layer and the first IMD layer of Ko et al. in view of Chuang et al for the expectation of success, because carbon tetrafluoride (CF4) is the effective etchant for removing silicon nitride, silicon oxynitride, aluminum oxide, or silicon oxide.  
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in view of Chuang et al., as applied to claim 1 above, and further in view of George et al. (US 2002/0018849).
In re claim 11, Ko et al. in view of Chuang et al. teach forming a spacer or liner 152 adjacent to the MTJ 148 (Fig. 6), wherein the spacer or liner 152 can be made of silicon oxide ([0063]), but do not teach reacting silicon tetrafluoride (SiCl4) with ammonia gas (NH3) to form the spacer or liner 152 (i.e. SiO2).  
4) with ammonia gas (NH3) for forming SiO2 is well-known technique in the art, as evidenced by George ([0007], [0009]).  
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use silicon tetrafluoride (SiCl4) with ammonia gas (NH3) as the reactant, as suggested by George, for forming the spacer 152 of Ko et al. in view of Chuang et al., because the spacer 152 is made of SiO2, and tetrafluoride (SiCl4) with ammonia gas (NH3) is an effective reactant for forming SiO2.  

Allowable Subject Matter
9.	Claims 2, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0020249.  The improvement comprises: forming a patterned mask on the patterned hard mask; the contact hole comprises a trench opening and the via opening (claim 2); and forming a metal oxide layer in the second IMD layer before forming the contact hole (claim 8).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
August 27, 2021



/HSIEN MING LEE/